 In the Matter ofROSEDALEKNITrINOCOMPANYandROSEDALEEMPLOYEESASSOCIATIONCase No. R-1792.-Decided May 6,1940SosieryManufacturing Industry Investigation of Representatives:contro-versy concerning representation of employees : employer's refusal to grantrecognition to union on ground of subsisting contract with rival union; three-year contract no bar to investigation and certification after one and one-halfyears-Unit Appropriate for Collective Bargaining:stipulated; production em-ployees of the Company, exclusive of office employees, clerical employees,managers, executives, supervisory employees, maintenance employees, watch-men, andlaborers-Election OrderedMr. Samuel G. Zack,for the Board.StevenscCLee,byMr. Harry W. Lee,of Reading, Pa., for theCompany.Mr. William M. Rutter,of Reading, Pa., for the Association.Mr. Isadore Katz,of Philadelphia, Pa., for the Federation.Miss Charlotte Anscltuetz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 24, 1940, Rosedale Employees Association, hereincalled the Association, filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Rosedale Knitting Company, Laureldale, Penn-sylvania, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On March 8, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.-23 N. L.R. -B., No. 43.527 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 18, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Association,and the American Federation of Hosiery Workers, Branch No. 10,affiliated with the C. I. 0., herein called the Federation, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on April 8, 1940, at Read-ing, Pennsylvania, before Joseph L. Maguire, the Trial Examinerduly designated by the Board.The Board, the Company, the Asso-ciation, and the Federation were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On April 22, 1940, the Federation filed a brief and on April 24,theAssociation filed a brief in reply, both of which have beenconsidered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRosedale Knitting Company, a Pennsylvania Corporation main-taining its principal place of business at Laureldale, Pennsylvania,is engaged in the manufacture, sale, and distribution of silk andrayon full-fashioned hosiery.The principal raw materials used bythe Company are silk, cotton, dyestuffs, rayon, boxes, cellophane,paper, and glue.Approximately 92 per cent of these raw materialsare purchased outside the Commonwealth of Pennsylvania.During1.939, the value of the raw materials used was $1,992,597.21.Duringthe same year, the Company manufactured and sold 936,693 dozenpairs of stockings, approximately 90 per cent of which were shippedto points outside the Commonwealth of Pennsylvania.The valueof the gross sales amounted to $5,186,415.43.II.THEORGANIZATIONS INVOLVEDRosedale Employees Association is an unaffiliated labor organiza-tion admitting to its membership all production employees of theCompany, excluding office employees, clerical employees, managers,executives, supervisory employees,maintenance employees, watch-men, and laborers. ROSEDALE KNITTING COMPANY529American Federation of Hosiery Workers, Branch #10, is a labororganization affiliated with Textile, Workers Union of America andwith the Congress .of Industrial Organizations. It admits to itsmembership all production employees of the Company, excludingoffice employees, clerical employees, managers, executives, supervisoryemployees, maintenance employees, watchmen, and laborers.III.THE QUESTION CONCERNING REPRESENTATIONDuring 1938 and 1939, the Association, claiming to represent amajority of the employees of the Company,, made several requeststhat the Company bargain collectively with it.The Company re-fused these requests on the ground that under a subsisting contractthe Federation was the recognized bargaining representative for itsemployees.In its petition the Association claimed that 900 of the Company'semployees in a unit of 2000' employees had designated the Associa-tion as their representative for collective, bargaining.The Associa-tion had submitted to the Regional Director 916 authorization cards,an analysis of which is in evidence.The Regional Director foundthat the cards were dated between July 15, 1939, and March 25, 1940(except one which was undated), and bore genuine, original signa-tures, 884 of which were names of persons appearing on the Com-pany's pay roll of February 29, 1940.The Federation is at the present time a party to a contract withthe Company, one of the terms of which provides for a check-off ofunion dues by the Company when the individual worker signs anauthorization permitting such check-off and submits it to the Com-pany.The Federation had submitted 1189 of these check-off au-thorizations to the Regional Director.He found that they wereundated but because they were signed pursuant to the contract here-inbeforementioned, dated August 26, 1938, they must have beensigned between August 26, 1938, and February 29, 1940. TheRegional Director found that all 1189 signatures appeared to begenuine, original signatures, and all were the names of personsappearing on the Company's pay roll of February 29, 1940.The Federation denies the power of the Board to hold an electionor to certify representatives because of the subsisting contractbetween the Company and the Federation.This contract, which wasentered into on August 26, 1938, does not terminate until August 31,1941.By the terms of the contract the Company agreed to prefermembers of the Federation in the employment of new help. Since,however, more than one and one-half years of the term of the con-tract have already expired, we conclude, in conformity with prior 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecisions,' that'the contract cannot preclude us from determining andcertifying the organization which a majority of the employees inthe appropriate unit now wish to represent them.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAll the parties stipulated that the appropriate unit for purposesof collective bargaining consists of employees of the Company"engaged in production work at the mill, except persons employedin the office or in clerical work, managerial, executive, or supervisorycapacity, or as maintenance employees, or as watchmen or laborers."It was stipulated during the hearing that "laborers" include persons',employed in the shipping room; those carrying work to and frommachines in the knitting department; men working on the groundsof the property; cleaners and janitors; gray stock room employees,that is, men getting the merchandise ready for the dye-house; mengiving out and cleaning work in looping, seaming and examiningdepartments."It was stipulated also that "maintenance employees"include "carpenters,machinists, electricians, tinsmiths,machinefixers, plumbers, and others who perform other and similar types ofwork."We see no reason to alter the unit agreed upon.We find that all production employees of the Company, excludingoffice employees, clerical employees,managers, executives, super-visory employees, maintenance employees, watchmen, and laborers,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company the1Matter of M. ck J. Tracy,Inc. andInland Boatmen's Union,12 N. L R. B 936;Matterof Columbia Broadcasting System, Inc.andAmerican Communications Association (For-merly American Radio Telegraphists' Association),8 N. L. R. B. 508;Matter of Metro-Goldwyn-Mayer Studios, and Motion Picture Producers Assn, et at.andScreen Writers'Guild, 7 N.L. R. B. 662;Matter of Hubinger CompanyandCorn Products Workers UnionNo. 199.11 and Hubinger Company Employees Representation Plan, 4N. L. R. B. 428.CfMatter of The National Sugar Refining Company of New Jersey, L. I. City RefineryandLocal 1476, Sugar RefineryWorkers, International Longshoremen's Ass'n.,10 N. L.R B. 1410. ROSEDALEKNITTING COMPANY531full benefit of their right to self-organization and collective bargain-ing and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESIt is apparent from what has been stated previously that the ques-tion concerning representation which has arisen can only be resolvedby an election.We shall accordingly direct an election to be held.During the hearing, 3 pay-roll schedules were introduced in evi-dence.One was a "master payroll" containing the names and ad-dresses of from 2400 to 2600 persons the Company considered in itsemploy as of February 29, 1940, whether or not they drew pay atthat time.The other two listed the names of employees who drewpay for the pay-roll periods ending February 29, 1940, and March 28,1940; containing respectively from 1100 to 1300 and from 1400 to 1600names.The persons named on the master pay roll were either work-ing for the Company on February 29, 1940, or had worked for theCompany in the past and might be reemployed in the future. Theparties were unable to agree what employees should be eligible tovote.During normal business periods the Company seems to haveemployed approximately 2300 employees.Following October 1939,employment fell sharply due to a general economic depression in theindustry.This condition was' caused in part by a drop in the price of:ilk and the introduction of "Nylon" hosiery. It is difficult, if notimpossible, to forecast the extent of future employment.The Company desired that the master pay roll be selected as thebasis of eligibility to vote; both the Association and the Federationobjected on the ground that many might be voting who would neveragain work for the Company.At the same time, they admitted thatthe choice of a pay roll nearest the date of election containing onlynames of employees actually drawing wages for that period mightprejudice bona fide employees temporarily laid off. It was suggestedby the Company and acquiesced in by the Association, that those em-ployees be allowed to vote "who have received pay from September 1,1939 to the present time, less such persons who have definitely securedother positions and who are no longer employees of the Company."The Federation objected on the ground that it is impossible to deter-mine whether these persons will be recalled to work.As we have observed, the Company has not operated under normalbusiness conditions since October 1939 and it is the respondent's cus-tom to retain on its master pay roll the names of employees who havebeen laid off except those known to the Company to have receivedemployment elsewhere.Under the circumstances, we shall directthat all employees within the appropriate unit who have worked for 532DECISIONS-,OF' NATIONAL:LABOR RELATIONS BOARDthe. Company at, anytime,from September 1, 1939',to the end of thepay-roll period next,"precedingthe date of the Direction of Election,whose names appear on the master pay roll as of the pay-roll periodnext preceding the date of the Direction of Election,excluding thosewho have since quit or have been discharged for cause,shall be eligi-ble to participate in the election.,Upon the basis of the,above findings of fact and upon the, entirerecord in the case,the Board makes the following:,CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rosedale Knitting Company, Laureldal'e,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6),and (7) of the Act.2.All production employees of the Company, excluding officeemployees, clerical, employees,managers, executives, supervisoryemployees, maintenance employees, watchmen, and laborers, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDnmc'r that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with RosedaleKnitting Company, Laureldale, Pennsylvania, an election by secretballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the FourthRegion, acting in the matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the production employees of Rosedale KnittingCompany, Laureldale, Pennsylvania, who have worked for the Com-pany at any time from September 1, 1939, to the end of the pay-rollperiod next preceding the date of this Direction of Election, whosenames appear on the master pay roll as of the pay-roll period nextpreceding the date of this Direction of Election, excluding officeemployees, clerical employees,managers, executives, supervisoryemployees,maintenance employees, watchmen, laborers, and thoseemployees who have since quit or have been discharged for cause, ROSEDALEKNITTING COMPANY533to determine whether they desire to be represented by Rosedale Em-ployees Association or by American Federation of Hosiery Workers,Branch #10, affiliated with Textile Workers Union of America andwith the Congress of Industrial Organizations, or by neither, forthe purposes of collective bargaining.283034-41-vol. 28-35